
	
		I
		112th CONGRESS
		1st Session
		H. R. 2420
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain lands in the State of Colorado as
		  components of the National Wilderness Preservation System, and for other
		  purposes.
	
	
		1.Short title;
			 definition
			(a)Short
			 titleThis Act may be cited as the Colorado Wilderness Act of
			 2011.
			(b)Secretary
			 definedAs used in this Act, the term Secretary
			 means the Secretary of the Interior or the Secretary of Agriculture, as
			 appropriate.
			2.Additions to
			 national wilderness preservation system in the State of Colorado
			(a)AdditionsSection
			 2(a) of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 756;
			 16 U.S.C. 1132 note) is amended—
				(1)in paragraph (4)
			 by striking 1993, and inserting 1993, and certain lands
			 managed by the Gunnison Field Office which comprise approximately 3,325 acres,
			 as depicted on a map titled Proposed Powderhorn Wilderness
			 Addition and dated October 20, 2010,; and
				(2)by adding at the
			 end the following paragraphs:
					
						(22)Certain lands
				managed by the Colorado River Valley Field Office of the Bureau of Land
				Management which comprise approximately 15,200 acres, as generally depicted on
				a map titled Bull Gulch and Castle Peak Proposed Wilderness
				Areas, dated October 20, 2010, which shall be known as the Bull Gulch
				Wilderness.
						(23)Certain lands
				managed by the Colorado River Valley Field Office of the Bureau of Land
				Management which comprise approximately 12,225 acres, as generally depicted on
				a map titled Bull Gulch and Castle Peak Proposed Wilderness
				Areas, dated October 20, 2010, which shall be known as the Castle Peak
				Wilderness.
						(24)Certain lands
				managed by the Colorado River Valley Field Office of the Bureau of Land
				Management which comprise approximately 325 acres, as generally depicted on a
				map titled Maroon Bells Proposed Wilderness, dated October 20,
				2010, which is hereby incorporated in and shall be deemed to be a part of the
				Maroon Bells-Snowmass Wilderness Area designated by Public Law 88–577.
						(25)Certain lands
				managed by the Gunnison Field Office of the Bureau of Land Management which
				comprise approximately 38,180 acres, as generally depicted on a map titled
				Redcloud and Handies Peak Proposed Wildernesses, dated October
				21, 2010, which shall be known as the Redcloud Peak Wilderness.
						(26)Certain lands
				managed by the Gunnison Field Office of the Bureau of Land Management which
				comprise approximately 16,350 acres, as generally depicted on a map titled
				Redcloud and Handies Peak Proposed Wildernesses, dated October
				21, 2010, which shall be known as the Handies Peak Wilderness.
						(27)Certain lands
				managed by the Royal Gorge Field Office of the Bureau of Land Management or
				located in the Pike National Forest which comprise approximately 19,825 acres,
				as generally depicted on a map titled Browns Canyon Proposed Wilderness
				Area, dated October 20, 2010, which shall be known as the Browns Canyon
				Wilderness.
						(28)Certain lands
				managed by the Royal Gorge Field Office of the Bureau of Land Management which
				comprise approximately 16,690 acres, as generally depicted on a map titled
				McIntyre Hills Proposed Wilderness Area, dated October 20, 2010,
				which shall be known as the McIntyre Hills Wilderness.
						(29)Certain lands
				managed by the Glenwood Springs Field Office of the Bureau of Land Management
				which comprise approximately 11,701 acres, as generally depicted on a map
				titled Grand Hogback Proposed Wilderness Area, dated May 31,
				2011, which shall be known as the Grand Hogback Wilderness.
						(30)Certain lands
				managed by the Glenwood Springs Field Office of the Bureau of Land Management
				or located in the White River National Forest which comprise approximately
				16,427 acres, as generally depicted on a map titled Flat Tops Addition
				Proposed Wilderness Area, dated May 31, 2011, and which are hereby
				incorporated in and shall be deemed to be a part of the Flat Tops Wilderness
				designated by Public Law 94–146.
						(31)Certain lands
				managed by the Grand Junction Field Office which comprise approximately 25,881
				acres, as generally depicted on a map titled Demaree Canyon Proposed
				Wilderness Area, dated May 31, 2011, which shall be known as the
				Demaree Canyon Wilderness.
						(32)Certain lands
				managed by the Grand Junction Field Office which comprise approximately 30,557
				acres, as generally depicted on a map titled South Shale Ridge and
				Little Book Cliffs Proposed Wilderness, dated May 31, 2011, which shall
				be known as the Little Bookcliffs Wilderness.
						(33)Certain lands
				managed by the Grand Junction Field Office which comprise approximately 27,569
				acres, as generally depicted on a map titled South Shale Ridge and
				Little Book Cliffs Proposed Wilderness, dated May 31, 2011, which shall
				be known as the South Shale Ridge Wilderness.
						.
				(b)Further
			 additionsThe following lands in the State of Colorado
			 administered by the Bureau of Land Management or the United States Forest
			 Service are hereby designated as wilderness and, therefore, as components of
			 the National Wilderness Preservation System:
				(1)Certain lands
			 managed by the Colorado River Valley Field Office of the Bureau of Land
			 Management or located in the White River National Forest: which comprise
			 approximately 21,900 acres, as generally depicted on a map titled
			 Assignation Ridge Proposed Wilderness Area, dated May 31, 2011,
			 which shall be known as the Thompson Creek Wilderness.
				(2)Certain lands
			 managed by the Royal Gorge Field Office of the Bureau of Land Management which
			 comprise approximately 20,950 acres, as generally depicted on a map titled
			 Badger Creek Proposed Wilderness Area, dated October 20, 2010,
			 which shall be known as the Badger Creek Wilderness.
				(3)Certain lands
			 managed by the Royal Gorge Field Office of the Bureau of Land Management which
			 comprise approximately 33,425 acres, as generally depicted on a map titled
			 Beaver Creek Proposed Wilderness Area, dated October 20, 2010,
			 which shall be known as the Beaver Creek Wilderness.
				(4)Certain lands
			 managed by the Royal Gorge Field Office of the Bureau of Land Management or
			 located in the San Isabel National Forest which comprise approximately 33,525
			 acres, as generally depicted on a map titled Grape Creek Proposed
			 Wilderness Area, October 20, 2010, which shall be known as the Grape
			 Creek Wilderness.
				(5)Certain lands
			 managed by the Grand Junction Field Office of the Bureau of Land Management
			 which comprise approximately 21,110 acres, as generally depicted on a map
			 titled Bangs Canyon Proposed Wilderness Area, dated May 31,
			 2011, which shall be known as the Bangs Canyon Wilderness.
				(6)Certain lands
			 managed by the Grand Junction Field Office of the Bureau of Land Management
			 which comprise approximately 14,089 acres, as generally depicted on a map
			 titled Granite Creek, Unaweep and Palisade Proposed Wilderness,
			 dated June 14, 2011, which shall be known as the Granite Creek Wilderness.
				(7)Certain lands
			 managed by the Grand Junction Field Office of the Bureau of Land Management
			 which comprise approximately 26,914 acres, as generally depicted on a map
			 titled Granite Creek, Unaweep and Palisade Proposed Wilderness,
			 dated June 14, 2011, which shall be known as the Palisade Wilderness.
				(8)Certain lands
			 managed by the Grand Junction Field Office of the Bureau of Land Management or
			 located in the Uncompahgre National Forest, which comprise approximately 39,392
			 acres, as generally depicted on a map titled Granite Creek, Unaweep and
			 Palisade Proposed Wilderness, dated June 14, 2011, which shall be known
			 as the Unaweep Wilderness.
				(9)Certain lands
			 managed by the Grand Junction Field Office of the Bureau of Land Management and
			 San Juan Field Office and in the Manti-LaSal National Forest which comprise
			 approximately 65,448 acres, as generally depicted on a map titled
			 Sewemup Mesa Proposed Wilderness Area, dated May 31, 2011, which
			 shall be known as the Sewemup Mesa Wilderness.
				(10)Certain lands
			 managed by the Kremmling Field Office of the Bureau of Land Management which
			 comprise approximately 33 acres, as generally depicted on a map titled
			 Platte River Addition Proposed Wilderness Area, dated May 31,
			 2011, and which are hereby incorporated in and shall be deemed to be part of
			 the Platte River Wilderness designated by Public Law 98–550.
				(11)Certain lands
			 managed by the Uncompahgre Field Office of the Bureau of Land Management or
			 located in the Uncompahgre National Forest which comprise approximately 22,604
			 acres, as generally depicted on a map titled Roubideau Proposed
			 Wilderness Area, dated May 31, 2011, which shall be known as the
			 Roubideau Wilderness.
				(12)Certain lands
			 managed by the Uncompahgre Field Office of the Bureau of Land Management or
			 located in the Uncompahgre National Forest which comprise approximately 13,288
			 acres, as generally depicted on a map titled Norwood Canyon Proposed
			 Wilderness Area, dated May 31, 2011, which shall be known as the
			 Norwood Canyon Wilderness.
				(13)Certain lands
			 managed by the San Juan Field Office of the Bureau of Land Management which
			 comprise approximately 25,947 acres, as generally depicted on a map titled
			 Cross Canyon Proposed Wilderness Area, dated May 31, 2011, which
			 shall be known as the Cross Canyon Wilderness.
				(14)Certain lands
			 managed by the San Juan Field Office of the Bureau of Land Management which
			 comprise approximately 33,467 acres, as generally depicted on a map titled
			 McKenna Peak Proposed Wilderness Area, May 31, 2011, which shall
			 be known as the McKenna Peak Wilderness.
				(15)Certain lands
			 managed by the San Juan Field Office of the Bureau of Land Management Certain
			 lands which comprise approximately 14,598 acres, as generally depicted on a map
			 titled Weber-Menefee Mountain Proposed Wilderness Area, dated
			 May 31, 2011, which shall be known as the Weber-Menefee Mountain
			 Wilderness.
				(16)Certain lands
			 managed by the Uncompahgre and San Juan Field Offices of the Bureau of Land
			 Management which comprise approximately 41,133 acres, as generally depicted on
			 a map titled Dolores River Canyon Proposed Wilderness Area,
			 dated May 31, 2011, which shall be known as the Dolores River Canyon
			 Wilderness.
				(17)Certain lands
			 managed by the San Juan Field Office of the Bureau of Land Management or
			 located in the San Juan National Forest which comprise approximately 32,050
			 acres, as generally depicted on a map titled Snaggletooth Proposed
			 Wilderness Area, dated May 31, 2011, which shall be known as the
			 Snaggletooth Wilderness.
				(c)West elk
			 additionCertain lands in the State of Colorado administered by
			 the Gunnison Field Office of the Bureau of Land Management, the United States
			 Forest Service, and the Bureau of Reclamation which comprise approximately
			 5,000 acres, as generally depicted on a map titled West Elk Addition
			 Proposed Wilderness Area, dated December 13, 2010, are hereby
			 designated as wilderness and, therefore, as components of the National
			 Wilderness Preservation System and are hereby incorporated in and shall be
			 deemed to be a part of the West Elk Wilderness designated by Public Law 88–577.
			 The boundary adjacent to Blue Mesa Reservoir shall be 50 feet from the high
			 water mark.
			(d)Blue mesa
			 reservoirIf the Bureau of Reclamation determines that lands
			 within the West Elk Wilderness Addition are necessary for future expansion of
			 the Blue Mesa Reservoir, the Secretary shall by publication of a revised
			 boundary description in the Federal Register revise the boundary of the West
			 Elk Wilderness Addition.
			(e)Maps and
			 descriptionsAs soon as practicable after the date of enactment
			 of the Act, the Secretary shall file a map and a boundary description of each
			 area designated as wilderness by this section with the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate. Each map and boundary description shall have
			 the same force and effect as if included in this Act, except that the Secretary
			 may correct clerical and typographical errors in the map or boundary
			 description. The maps and boundary descriptions shall be on file and available
			 for public inspection in the Office of the Director of the Bureau of Land
			 Management, Department of the Interior, and in the Office of the Chief of the
			 Forest Service, Department of Agriculture, as appropriate.
			(f)State and
			 private landsLands within the exterior boundaries of any
			 wilderness area designated under this section that are owned by the State of
			 Colorado or by a private entity shall be included within such wilderness area
			 if such lands are acquired by the United States. Such lands may be acquired by
			 the United States only as provided in the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
			3.Administrative
			 provisions
			(a)In
			 generalSubject to valid
			 existing rights, lands designated as wilderness by this Act shall be managed by
			 the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.)
			 and this Act, except that, with respect to any wilderness areas designated by
			 this Act, any reference in the Wilderness Act to the effective date of the
			 Wilderness Act shall be deemed to be a reference to the date of enactment of
			 this Act.
			(b)GrazingGrazing
			 of livestock in wilderness areas designated by this Act shall be administered
			 in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560,
			 and the guidelines set forth in Appendix A of House Report 101–405 of the 101st
			 Congress.
			(c)State
			 jurisdictionAs provided in section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the
			 jurisdiction or responsibilities of the State of Colorado with respect to
			 wildlife and fish in Colorado.
			(d)Buffer
			 zones
				(1)In
			 generalNothing in this Act
			 creates a protective perimeter or buffer zone around any area designated as
			 wilderness by section 2.
				(2)Activities
			 outside wildernessThe fact that an activity or use on land
			 outside the areas designated as wilderness by section 2 can be seen or heard
			 within the wilderness shall not preclude the activity or use outside the
			 boundary of the wilderness.
				(e)Military
			 helicopter overflights
				(1)In
			 generalNothing in this Act restricts or precludes—
					(A)low-level
			 overflights of military helicopters over the areas designated as wilderness by
			 section 2, including military overflights that can be seen or heard within any
			 wilderness area;
					(B)military flight
			 testing and evaluation; or
					(C)the designation or
			 creation of new units of special use airspace, or the establishment of military
			 flight training routes over any wilderness area.
					(2)Aerial
			 navigation training exercisesThe Colorado Army National Guard,
			 through the High-Altitude Army National Guard Aviation Training Site, may
			 conduct aerial navigation training maneuver exercises over the wilderness areas
			 designated by this Act—
					(A)in a manner
			 consistent with the memorandum of understanding dated August 4, 1987, among the
			 Colorado Army National Guard, the Bureau of Land Management, and the Forest
			 Service; or
					(B)in a manner
			 consistent with a subsequent memorandum of understanding entered into between
			 the Colorado Army National Guard, the Bureau of Land Management, and the Forest
			 Service.
					(f)Running
			 eventsThe Secretary may continue to authorize competitive
			 running events currently permitted in the Redcloud Peak Wilderness Area and
			 Handies Peak Wilderness Area in a manner compatible with the preservation of
			 such areas as wilderness.
			(g)Land
			 tradesIf the Secretary trades privately owned land within the
			 perimeter of the Redcloud Peak Wilderness Area or the Handies Peak Wilderness
			 Area in exchange for Federal land, then such Federal land shall be located in
			 Hinsdale County, Colorado.
			4.Water
			(a)Effect on water
			 rightsNothing in this
			 Act—
				(1)affects the use or
			 allocation, in existence on the date of enactment of this Act, of any water,
			 water right, or interest in water;
				(2)affects any vested
			 absolute or decreed conditional water right in existence on the date of
			 enactment of this Act, including any water right held by the United
			 States;
				(3)affects any
			 interstate water compact in existence on the date of enactment of this
			 Act;
				(4)authorizes or
			 imposes any new reserved Federal water rights; and
				(5)shall be
			 considered to be a relinquishment or reduction of any water rights reserved or
			 appropriated by the United States in the State on or before the date of the
			 enactment of this Act.
				(b)Midstream
			 areas
				(1)PurposeThe purpose of this subsection is to
			 protect for the benefit and enjoyment of present and future generations—
					(A)the unique and
			 nationally important values of areas designated as wilderness by section 2(b)
			 (including the geological, cultural, archaeological, paleontological, natural,
			 scientific, recreational, environmental, biological, wilderness, wildlife,
			 riparian, historical, educational, and scenic resources of the public land);
			 and
					(B)the water
			 resources of area streams, based on seasonally available flows, that are
			 necessary to support aquatic, riparian, and terrestrial species and
			 communities.
					(2)Wilderness water
			 rights
					(A)In
			 generalThe Secretary shall
			 ensure that any water rights within the wilderness designated by section 2(b)
			 required to fulfill the purposes of such wilderness are secured in accordance
			 with subparagraphs (B) through (G).
					(B)State
			 law
						(i)Procedural
			 requirementsAny water rights
			 for which the Secretary pursues adjudication shall be appropriated,
			 adjudicated, changed, and administered in accordance with the procedural
			 requirements and priority system of State law.
						(ii)Establishment
			 of water rights
							(I)In
			 generalExcept as provided in
			 subclause (II), the purposes and other substantive characteristics of the water
			 rights pursued under this paragraph shall be established in accordance with
			 State law.
							(II)ExceptionNotwithstanding
			 subclause (I) and in accordance with this Act, the Secretary may appropriate
			 and seek adjudication of water rights to maintain surface water levels and
			 stream flows on and across the wilderness designated by section 2(b) to fulfill
			 the purposes of such wilderness.
							(C)DeadlineThe
			 Secretary shall promptly, but not earlier than January 1, 2015, appropriate the
			 water rights required to fulfill the purposes of the wilderness designated by
			 section 2(b).
					(D)Required
			 determinationThe Secretary shall not pursue adjudication for any
			 instream flow water rights unless the Secretary makes a determination pursuant
			 to subparagraph (E)(ii) or (F).
					(E)Cooperative
			 enforcement
						(i)In
			 generalThe Secretary shall
			 not pursue adjudication of any Federal instream flow water rights established
			 under this paragraph if—
							(I)the Secretary
			 determines, upon adjudication of the water rights by the Colorado Water
			 Conservation Board, that the Board holds water rights sufficient in priority,
			 amount, and timing to fulfill the purposes of this subsection; and
							(II)the Secretary has
			 entered into a perpetual agreement with the Colorado Water Conservation Board
			 to ensure full exercise, protection, and enforcement of the State water rights
			 within the Wilderness to reliably fulfill the purposes of this
			 subsection.
							(ii)AdjudicationIf
			 the Secretary determines that the provisions of clause (i) have not been met,
			 the Secretary shall adjudicate and exercise any Federal water rights required
			 to fulfill the purposes of the Wilderness in accordance with this
			 paragraph.
						(F)Insufficient
			 water rightsIf the Colorado Water Conservation Board modifies
			 the instream flow water rights obtained under subparagraph (E) to such a degree
			 that the Secretary determines that water rights held by the State are
			 insufficient to fulfill the purposes of this Act, the Secretary shall
			 adjudicate and exercise Federal water rights required to fulfill the purposes
			 of this Act in accordance with subparagraph (B).
					(G)Failure to
			 complyThe Secretary shall promptly act to exercise and enforce
			 the water rights described in subparagraph (E) if the Secretary determines
			 that—
						(i)the
			 State is not exercising its water rights consistent with subparagraph
			 (E)(i)(I); or
						(ii)the
			 agreement described in subparagraph (E)(i)(II) is not fulfilled or complied
			 with sufficiently to fulfill the purposes of this Act.
						(3)Water resource
			 facilityNotwithstanding any other provision of law, beginning on
			 the date of enactment of this Act, neither the President nor any other officer,
			 employee, or agent of the United States shall fund, assist, authorize, or issue
			 a license or permit for development of any new irrigation and pumping facility,
			 reservoir, water conservation work, aqueduct, canal, ditch, pipeline, well,
			 hydropower project, transmission, other ancillary facility, or other water,
			 diversion, storage, or carriage structure in the wilderness designated by
			 section 2(b).
				(c)Access and
			 operation
				(1)DefinitionAs used in this subsection, the term
			 water resource facility means irrigation and pumping facilities,
			 reservoirs, water conservation works, aqueducts, canals, ditches, pipelines,
			 wells, hydropower projects, and transmission and other ancillary facilities,
			 and other water diversion, storage, and carriage structures.
				(2)Access to water
			 resource facilitiesSubject to the provisions of this subsection,
			 the Secretary shall allow reasonable access to water resource facilities in
			 existence on the date of enactment of this Act within the areas described in
			 sections 2(b) and 2(c), including motorized access where necessary and
			 customarily employed on routes existing as of the date of enactment of this
			 Act.
				(3)Access
			 routesExisting access routes within such areas customarily
			 employed as of the date of enactment of this Act may be used, maintained,
			 repaired, and replaced to the extent necessary to maintain their present
			 function, design, and serviceable operation, so long as such activities have no
			 increased adverse impacts on the resources and values of the areas described in
			 sections 2(b) and 2(c) than existed as of the date of enactment of this
			 Act.
				(4)Use of water
			 resource facilitiesSubject to the provisions of this subsection
			 and subsection (a)(4), the Secretary shall allow water resource facilities
			 existing on the date of enactment of this Act within areas described in
			 sections 2(b) and 2(c) to be used, operated, maintained, repaired, and replaced
			 to the extent necessary for the continued exercise, in accordance with Colorado
			 State law, of vested water rights adjudicated for use in connection with such
			 facilities by a court of competent jurisdiction prior to the date of enactment
			 of this Act. The impact of an existing facility on the water resources and
			 values of the area shall not be increased as a result of changes in the
			 adjudicated type of use of such facility as of the date of enactment of this
			 Act.
				(5)Repair and
			 maintenanceWater resource facilities, and access routes serving
			 such facilities, existing within the areas described in sections 2(b) and 2(c)
			 on the date of enactment of this Act shall be maintained and repaired when and
			 to the extent necessary to prevent increased adverse impacts on the resources
			 and values of the areas described in sections 2(b) and 2(c).
				
